       Case 2:20-cr-00179-RMP     ECF No. 27   filed 01/25/21   PageID.67 Page 1 of 4



1

2                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


3
                                                                   Jan 25, 2021
4                                                                      SEAN F. MCAVOY, CLERK




5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                 NO: 2:20-CR-179-RMP-1
8                              Plaintiff,
                                                 STIPULATED PROTECTIVE
9           v.                                   ORDER REGARDING
                                                 IDENTIFICATION OF MINOR
10    AUDREE LEANNA PEDERSON                     VICTIMS PURSUANT TO
      (1),                                       18 U.S.C. § 3509
11
                               Defendant.
12

13         BEFORE THE COURT is the parties’ Stipulation for Protective Order

14   Regarding Identification of Minor Victims Pursuant to 18 U.S.C. § 3509, ECF No.

15   26. The Court has reviewed the Stipulation, the record, and is fully informed. The

16   Court finds good cause has been shown.

17         Accordingly, IT IS HEREBY ORDERED:

18         1.    The parties’ Stipulation for Protective Order Regarding Identification

19   of Minor Victim Pursuant to 18 U.S.C. § 3509, ECF No. 26, is GRANTED.

20         2.    IT IS FURTHER ORDERED that the privacy protection measures

21   mandated by 18 U.S.C. § 3509(d), which apply when a case involves a person


     STIPULATED PROTECTIVE ORDER REGARDING IDENTIFICATION OF
     MINOR VICTIMS PURSUANT TO 18 U.S.C. § 3509~ 1
       Case 2:20-cr-00179-RMP     ECF No. 27    filed 01/25/21    PageID.68 Page 2 of 4



1    under the age of eighteen years who is alleged to be a victim of a crime of sexual

2    exploitation, or a witness to a crime committed against another person, apply to

3    this case.

4           3.    IT IS FURTHER ORDERED that all persons acting in this case in a

5    capacity described in 18 U.S.C. § 3509(d)(1)(B), shall:

6                 a. Keep all documents that disclose the names, identities, or any other

7                    information concerning minors in a secure place to which no

8                    person who does not have reason to know their contents has

9                    access;

10                b. Disclose such documents or the information in them that concerns

11                   minors only to persons who, by reason of their participation in the

12                   proceeding, have reason to know such information;

13                c. Not permit Defendant to review discovery outside the presence of

14                   defense counsel or a defense investigator;

15                d. Not permit Defendant to keep discovery in Defendant’s own

16                   possession outside the presence of defense counsel or a defense

17                   investigator; and

18                e. Not permit Defendant to keep, copy, or record any material that

19                   identifies any minor or victim identified in discovery in this

20                   case.

21


     STIPULATED PROTECTIVE ORDER REGARDING IDENTIFICATION OF
     MINOR VICTIMS PURSUANT TO 18 U.S.C. § 3509~ 2
       Case 2:20-cr-00179-RMP     ECF No. 27    filed 01/25/21   PageID.69 Page 3 of 4



1          4.     IT IS FURTHER ORDERED that all papers to be filed in Court that

2    disclose the names or any other information identifying or concerning minors shall

3    be filed under seal without necessity of obtaining a Court order, and that the person

4    who makes the filing shall submit to the Clerk of the Court:

5                 a. The complete paper to be kept under seal; and

6                 b. The paper with the portions of it that disclose the names or other

7                    information identifying or concerning children redacted, to be

8                    placed in the public record.

9          5.     IT IS FURTHER ORDERED that the parties and the witnesses shall

10   not disclose minors’ identities during any proceedings connected with this case.

11   The parties and witnesses will refer to alleged minor victims only by using agreed

12   upon initials or pseudonyms (e.g., “Minor Victim 1”), rather than their bona fide

13   names, in motions practice, opening statements, during the presentation of

14   evidence, in closing arguments, and during sentencing.

15         6.     IT IS FURTHER ORDERED that the United States may produce

16   discovery to the defense that discloses the identity and images of alleged minor

17   victims in this case, in order to comply with the government’s discovery

18   obligations. Defendant, the defense team, Defendant’s attorneys and investigators,

19   and all of their externs, employees, and/or staff members, shall keep this

20   information confidential as set forth above.

21         7.     IT IS FURTHER ORDERED that this ORDER shall apply to any


     STIPULATED PROTECTIVE ORDER REGARDING IDENTIFICATION OF
     MINOR VICTIMS PURSUANT TO 18 U.S.C. § 3509~ 3
       Case 2:20-cr-00179-RMP     ECF No. 27   filed 01/25/21   PageID.70 Page 4 of 4



1    attorneys who subsequently become counsel of record for Defendant, without the

2    need to renew or alter the ORDER.

3          8.    IT IS FURTHER ORDERED that this ORDER shall apply to the

4    personal identifying information and images of any minors who are identified over

5    the course of the case, whether or not such minors are known to the United States

6    and/or Defendant at the time the ORDER is entered by the Court.

7          IT IS SO ORDERED. The District Court Clerk is directed to enter this Order

8    and provide copies to counsel.

9          DATED January 25, 2021.

10
                                               s/ Rosanna Malouf Peterson
11                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
12

13

14

15

16

17

18

19

20

21


     STIPULATED PROTECTIVE ORDER REGARDING IDENTIFICATION OF
     MINOR VICTIMS PURSUANT TO 18 U.S.C. § 3509~ 4
